—Appeal from an order of the Supreme Court, New York County (Charles Tejada, J.), entered March 7, 1991, which granted defendant’s motion to suppress ■ physical evidence, unanimously dismissed, with leave to reinstate within one year of the entry of this order, upon submission of proof of service of appellant’s brief upon the defendant.
*245The People appeal from an order granting defendant’s motion to suppress physical evidence. The record reveals that, although trial counsel was served with the People’s appellate brief, defendant himself was not personally served. Trial counsel’s duty to represent defendant terminated at the conclusion of the proceedings below (see, 22 NYCRR 606.5 [a] [1]) and he has not been assigned or retained as to this appeal or made any appearance on defendant’s behalf. Accordingly, no valid service upon defendant has been effected, and the appeal must be dismissed (see, People v Miller, 188 AD2d 399). Concur —Ellerin, J. P., Wallach, Ross and Kassal, JJ.